 Case 19-12291        Doc 52    Filed 11/26/19 Entered 11/26/19 09:39:15       Desc Main
                                  Document     Page 1 of 5



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

 In re:

 MARIO TRAVASCIO, JR.,                         Chapter 13
                                               Case No. 19-12291-FJB
           Debtor.


                          OBJECTION OF U.S. BANK TRUST TO
                                 CONFIRMATION OF
                                  CHAPTER 13 PLAN

          NOW COMES U.S. Bank Trust as Trustee of the Tiki Series III Trust as serviced

by SN Servicing Corp. (“U.S. Bank Trust”) and objects to confirmation of the Amended

Chapter 13 plan of John Toland, III (the “Debtor”) filed on November 12, 2019. In

support of its objection to confirmation, U.S. Bank Trust states as follows.

                           STATEMENT OF MATERIAL FACTS

          1.    Mario Travascio, Jr. (the “Debtor”) is an individual asserting an ownership

interest in the real property known as and numbered 75 Stetson Ave., Swampscott, Essex

County, Massachusetts (the “Property”). On information and belief, the Property does

serve as the Debtor’s principal residence.

          2.    The objecting party, U.S. Bank Trust, has a principal place of business

located at 7114 E. Stetson Drive, Suite 250, Scottsdale, Arizona.

          3.    On March 23, 2009, the Debtor executed and delivered to Virgin Money

USA, INC. (the “Lender”) a promissory note in the original amount of $150,000.00 (the




                                                                                           1
  Case 19-12291       Doc 52     Filed 11/26/19 Entered 11/26/19 09:39:15            Desc Main
                                   Document     Page 2 of 5



“Note”). The Note was subsequently endorsed in blank and transferred to U.S. Bank

Trust.

         4.     Simultaneously therewith, as security for the obligations under the Note,

the Debtor executed and delivered to Mortgage Electronic Registration Systems, Inc., as

nominee for the Lender, a mortgage (the “Mortgage”) on the Property. The Lender

recorded the Mortgage with the Essex County Registry of Deeds (the “Registry”). True

copies of said Note and Mortgage are attached to herewith as Exhibit A and Exhibit B,

respectively.

         5.     The Mortgage was subsequently transferred to U.S. Bank Trust by

Assignment of Mortgage. Copies of the assignments of mortgage are attached to the as

Exhibit C.

         6.     On July 1, 2019 at 3:00pm, as a result of the then borrower’s default under

the Note and Mortgage, a foreclosure sale of the Property was conducted. The Property

was sold back to U.S. Bank Trust. The sale was over, and the memorandum of sale was

signed, by 3:36pm. A copy of the memorandum of sale is attached hereto as Exhibit D. A

copy of the foreclosure deed and affidavit of sale are attached hereto as Exhibit E and Exhibit F.

         7.     On July 1, 2013 at 3:40pm, after the auction was completed, this Chapter 13

case was filed. As such, the Property is not part of the Debtor’s estate.

                         GROUNDS FOR OBJECTION TO PLAN

         8.     U.S. Bank Trust respectfully asks this Court to refuse to confirm the Plan

for the following reasons.




                                                                                                     2
 Case 19-12291      Doc 52    Filed 11/26/19 Entered 11/26/19 09:39:15       Desc Main
                                Document     Page 3 of 5



        Debtor is Attempting to Treat a Claim that has been Foreclosed Upon

       9.     U.S. Bank Trust objects to the proposed treatment and asserts that the Plan

is unconfirmable over its objection.

       10.    The Debtor’s amended plan proposes adequate protection payments in

the amount equal to the monthly mortgage payment and calls for the sale of the

Property.

       11.    U.S. Bank Trust objects to this proposed treatment, as the Property is no

longer owned by the Debtor and it is not included in the bankruptcy estate since the

foreclosure sale occurred prior to the filing of the instant case. As such, Debtor may not

sell the Property via the amended Chapter 13 plan.

       WHEREFORE, in light of the foregoing, U.S. Bank Trust respectfully requests

that this Court enter an order:

       (a) Denying confirmation of the Debtor’s amended Chapter 13 plan; and

       (b) Granting U.S. Bank Trust such other and further relief as is just and proper.




                                  Signature Page to Follow




                                                                                           3
 Case 19-12291   Doc 52   Filed 11/26/19 Entered 11/26/19 09:39:15   Desc Main
                            Document     Page 4 of 5



                                       Respectfully submitted,

                                       U.S. BANK TRUST, N.A., AS TRUSTEE OF
                                       THE TIKI SERIES III TRUST AS SERVICED
                                       BY SN SERVICING CORP.,

                                       By its attorney,

                                       /s/ Michael E. Swain, Esq.
                                       Michael E. Swain, Esq. (BBO#676513)
                                       Sassoon & Cymrot, LLP
                                       84 State Street
                                       Boston, MA 02109
                                       (617) 720-0099
                                       MSwain@SassoonCymrot.com

DATE: November 26, 2019




                                                                                 4
 Case 19-12291        Doc 52    Filed 11/26/19 Entered 11/26/19 09:39:15        Desc Main
                                  Document     Page 5 of 5



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

 In re:

 MARIO TRAVASCIO, JR.,                         Chapter 13
                                               Case No. 19-12291-FJB
           Debtor.

                                CERTIFICATE OF SERVICE

          I, Michael E. Swain, Esq. of the law firm of Sassoon & Cymrot, LLP, hereby

certify that I have this 26th day of November 2019 served on behalf of U.S. Bank Trust,

N.A., as Trustee of the Tiki Series III Trust as serviced by SN Servicing Corp., an

Objection of U.S. Bank Trust to Confirmation of Amended Chapter 13 Plan and this

Certificate of Service by causing copies hereof to be sent by electronic mail via the Case

Management / Electronic Case Files (ECF) system and by private electronic mail to all

parties not appearing electronically but entitled to service per the Federal Rules of

Bankruptcy Procedure.

 Mario Travascio, Jr.                          Cynthia Ravosa
 75 Stetson Ave                                Massachusetts Bankruptcy Center
 Swampscott, MA 01907 (M)                      One South Avenue
                                               Natick, MA 01760 (ECF)
 Carolyn Bankowski                             John Fitzgerald
 Chapter 13 Trustee Boston                     Office of the US Trustee
 P. O. Box 8250                                J.W. McCormack Post Office &
 Boston, MA 02114 (ECF)                        Courthouse
                                               5 Post Office Sq., 10th Fl, Suite 1000
                                               Boston, MA 02109 (ECF)

                                              /s/ Michael E. Swain, Esq.
                                              Michael E. Swain, Esq.



                                                                                             1
